Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 21, 30, 39, 43, and 44. 
Regarding claim 21, Jansen et al. (US 7,825,544) fails to teach “at least one end effector on the at least one articulating arm, where the at least one end effector is configured to support at least one substrate thereon and configured to move the substrate in a substrate processing chamber,” as recited in amended claim 21. While Hosek et al. (US 2013/0071218) teaches a robot for use in substrate processing (Para. [0005]), the Examiner agrees with the Applicant Arguments/Remarks filed 01/26/2022, in that, it would require an improper degree of hindsight reasoning to combine Jansen’s medical system bed for moving medical/dental apparatuses with the door movement system of JP 2014017973 and additionally implement the modified device in a substrate processing chamber, as taught by Hosek. The track environments are so different for the three references that, taken as a whole, the references would not suggest making these modifications to Jansen’s stationary core and implementing them in a substrate processing chamber. Further, responding to page 17 of Applicant Arguments/Remarks, the Examiner agrees that it would be impractical to lengthen the moveable core 40 of Jansen so that it was longer than stationary core 30 (see Fig. 5). While it may be obvious to shorten the stationary core 30 of Jansen to be shorter than the moveable core 40, the Examiner finds that it would require an improper degree of hindsight reasoning to make this modification of Jensen’s stationary core 30 in view of JP 2014017973 and additionally implement the modified device in a substrate processing 
Regarding claim 30, this claim has been amended similarly to claim 21 and is allowed for substantially the same reasons as claim 21 cited above.
Regarding claims 39 and 44, these claims were previously indicated as allowed in the Final Rejection filed 07/29/2022.
Regarding claim 43, the Examiner finds that it would require an improper degree of hindsight reasoning to implement a method combining Jansen’s medical system bed for moving medical/dental apparatuses with the door movement system of JP 2014017973 and additionally provide the modified device with a robotic articulating arm, as taught by Hosek. Jansen teaches stationary core members 30 at right angles to one another (Fig. 5), rather than being aligned generally end to end along a line, as recited in amended claim 43. The Examiner finds that it would require an improper degree of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617